Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2006

O'Callaghan v. Farmer
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4565




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"O'Callaghan v. Farmer" (2006). 2006 Decisions. Paper 812.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/812


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-4565


                   D.T.B., a minor child, by his next friend DANIEL J.
                    O’CALLAGHAN; DANIEL J. O’CALLAGHAN,

                                                        Appellants

                                             v.

           HON. JOHN J. FARMER, JR. in past or present official capacity as
        Attorney General of the State of New Jersey; HON. JOHN J. HARPER,
                 in his past or present official capacity as Justice of the
              Superior Court of New Jersey, Chancery Division, Family
    Part; DAVID F. SALVAGGIO; MATHIAS R. HAGOVSKY; ANN T. SCUCCI




                    On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 01-cv-06530)
                   District Judge: Honorable Joseph A. Greenaway, Jr.


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 29, 2006

    Before: BARRY, VAN ANTWERPEN, and JOHN R. GIBSON,* Circuit Judges.

                                  (Filed June 29, 2006 )




       *
       Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
                                           ____

                                        OPINION


PER CURIAM

      Appellants Daniel O’Callaghan and his son D.T.B. challenge the refusal of the

District Court to vacate several 2001 and 2003 judgments pursuant to Fed.R.Civ.P. 60(b).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and will affirm for the reasons set

forth below.

      Because we write solely for the benefit of the parties, we state the facts only as

they pertain to our analysis. This Court upheld on September 14, 2004, the District

Court’s entry of various orders dismissing Appellants’ claims versus a New Jersey family

court judge, the New Jersey Attorney General, a court-appointed guardian ad litem and

psychologist, and the family court lawyer formerly representing D.T.B.’s mother. D.T.B.

v. Farmer, 114 Fed. Appx. 446 (3d Cir. 2004) (per curiam). We affirmed the District

Court’s conclusion that Appellants’ claims were barred by, inter alia, the Rooker-

Feldman doctrine and absolute immunity. The Supreme Court denied Appellants’

Petition for Certiorari on June 20, 2005. D.T.B. v. Farmer, 73 U.S.L.W. 3733 (U.S. June

20, 2005).

      Appellants then filed, in the District of New Jersey on July 12, 2005, a Motion to

Vacate the District Court’s previous Orders pursuant to Fed.R.Civ.P. 60(b). The District

Court denied this motion on September 12, 2005.

                                             2
       We review a District Court’s denial of a Rule 60(b) motion for abuse of

discretion.1 Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). We will

reverse only if the District Court’s decision “rests upon a clearly erroneous finding of

fact, an errant conclusion of law or an improper application of law to fact.” Hanover

Potato Prods., Inc. v. Shalala, 989 F.2d 123, 127 (3d Cir. 1993). We will not disturb the

District Court’s exercise of discretion absent a “definite and firm conviction that the court

below committed a clear error of judgment.” Id. (quotation marks and citation omitted).

Such Rule 60(b) motions may be granted only upon a showing that the underlying

judgment is, e.g., “void,” if it is “no longer equitable that the judgment should have

prospective application,” or for “any other reason justifying relief from the operation of

the judgment.” Fed.R.Civ.P. 60(b)(4)-(6). After careful consideration of the Appellants’

arguments, we cannot conclude that the District Court abused its discretion in denying the

motion to vacate. We concur that Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280 (U.S. 2005), did not render the underlying judgments void.

       For the foregoing reasons, we will affirm the District Court below. We will also

deny Appellants’ Motion Upon Recent Events.




       1
        On October 21, 2005, this Court ordered the parties to address whether our current
review should be limited to the District Court’s denial of the Rule 60(b) motion to vacate,
in light of our previous affirmance of the District Court’s underlying judgments. As
Appellants have presented no meritorious legal argument against such limiting, and in light
of the Supreme Court’s refusal to review this Court’s previous decision, we will so limit our
current review.

                                              3